Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 1 of 24 Page ID #:1765




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11
                                          )
12
     FERMIN VINCENT VALENZUELA,           )     Case No.: SACV 17-00278-CJC (DFMx),
                                          )     consolidated with
13                                        )     SACV 17-02094-CJC (DFMx)
               Plaintiff,                 )
14                                        )
          v.                              )
15                                        )
                                          )
16
     CITY OF ANAHEIM, et al.,             )
                                          )
17                                        )
               Defendants.                )     ORDER DENYING IN SUBSTANTIAL
18                                        )     PART DEFENDANTS’ MOTION FOR
                                          )     SUMMARY JUDGMENT [Dkt. 88]
19                                        )
                                          )
20
     VINCENT VALENZUELA and               )
                                          )
21   XIMENA VALENZUELA by and             )
     through their guardian PATRICIA      )
22
     GONZALEZ,                            )
                                          )
23                                        )
               Plaintiffs,                )
24                                        )
                                          )
25        v.                              )
                                          )
26
     CITY OF ANAHEIM, et al.,             )
                                          )
27                                        )
               Defendants.                )
28
                                          )
                                          -1-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 2 of 24 Page ID #:1766




 1   I. INTRODUCTION
 2

 3          This civil rights action arises out of the tragic death of Fermin Vincent Valenzuela
 4   II (“Valenzuela”) after an Anaheim Police Department officer placed him in a neck
 5   restraint in a 7-Eleven parking lot. Valenzuela’s father, Fermin Vincent Valenzuela, and
 6   his two children (“Minor Plaintiffs”) through their guardian, Patricia Gonzalez, brought
 7   separate actions against Defendants City of Anaheim, Anaheim Police Department
 8   (“APD”), Chief of Police Raul Quezada, Officer Daniel Wolfe, Officer Woojin Jun, and
 9   Sergeant Daniel Gonzalez. (Dkts. 1, 49 [Operative First Amended Complaint].)1 The
10   two cases have been consolidated for all purposes, including trial. (Dkt. 58.)
11

12          Plaintiffs bring claims under 42 U.S.C. § 1983 for deprivation of substantive due
13   process, supervisory liability, excessive force, and unlawful custom, policy, and practice,
14   and state law claims for wrongful death and violation of civil rights under California
15   Civil Code §§ 51.7, 52.1. Before the Court is Defendants’ motion for summary
16   judgment. (Dkt. 88.) For the following reasons, the motion is DENIED IN
17   SUBSTANTIAL PART.
18

19   II. BACKGROUND
20

21          A.   911 Call
22

23          On the morning of July 2, 2016, Valentina Moya was on a walk in Maxwell Park
24   in Anaheim when she observed a man, later identified as Valenzuela, sitting beneath a
25   palm tree. (Dkt. 99 at 92 [Pls.’ Additional Uncontroverted Material Facts, hereinafter
26
     1
27     Valenzuela’s father filed his action on February 15, 2017. Case No. 17-00278-CJC-DFM (C.D. Cal.).
     The action on behalf of Valenzuela’s children was filed nine months later on November 29, 2017. Case
28   No. 17-02094-CJC-DFM (C.D. Cal.). All citations to the docket are to the docket in Valenzuela’s
     father’s action, Case No. 17-00278-CJC-DFM.
                                                      -2-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 3 of 24 Page ID #:1767




 1   “PAMF”] ¶ 114.) As she continued her walk along a dirt path, she formed the impression
 2   that Valenzuela had started following her. (Dkt. 99 [Pls.’ Response to Defs.’
 3   Uncontroverted Material Facts, hereinafter “UMF”] ¶ 2.) Although afraid, she continued
 4   her walk. (PAMF ¶ 116.)
 5

 6          As Ms. Moya began walking home, she temporarily lost sight of Valenzuela. (Id. ¶
 7   119.) When she next saw him, he was walking on the opposite side of the street in the
 8   same direction as her. (Id.) At that point, Ms. Moya called her daughter, Enya Moya,
 9   and asked her to call the police because she believed that Valenzuela was following her.
10   (UMF ¶ 3.) When Ms. Moya reached the sidewalk directly in front of her home, she
11   stopped but did not go inside. (Id. ¶ 4.) Valenzuela then crossed the street and
12   approached Ms. Moya, looking at her with what she described as a “really ugly” stare.
13   (Id.) When Ms. Moya asked why he had followed her, he responded, “I’m homeless.”
14   (Id. ¶ 5.) Valenzuela then walked back across the street and Ms. Moya did not see him
15   again. (PAMF ¶ 123.)
16

17          Meanwhile, Ms. Moya’s daughter, Enya, called APD. She reported, “There’s a
18   man loitering around my home and, uh, he followed my mom home.” (Id. ¶ 6.) She
19   described Valenzuela as Hispanic, in his late-twenties, carrying a blue duffel bag, and
20   wearing black pants, a black shirt, a tan beanie, and burgundy shoes. (Id.) APD dispatch
21   made a radio broadcast to its officers regarding a “suspicious person” at the corner of
22   Magnolia Avenue and West Broadway in Anaheim. (Id. ¶ 7; PAMF ¶ 125.) The
23   broadcast included Enya’s description. (Id. ¶ 7.) APD officers Jun and Wolfe responded
24   to the call. (Id. ¶ 8.)
25

26

27

28   //

                                                 -3-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 4 of 24 Page ID #:1768




 1         B.    Laundromat
 2

 3         When Jun and Wolfe arrived to Magnolia and Broadway, they observed a man
 4   meeting Enya’s description “abruptly” turn and enter a laundromat. (UMF ¶ 9.) Video
 5   surveillance footage from the laundromat shows Valenzuela walking through the
 6   laundromat’s front door at a normal pace. (Dkt. 100 Ex. 8.) The officers parked the
 7   patrol car in the laundromat parking lot and walked inside. (SUF ¶ 10.) Wolfe later
 8   reported that when he first saw Valenzuela, he thought, “If he was going to run, why
 9   didn’t he run before? He had plenty of time. So I’m thinkin’ this guy’s going to fight
10   us.” (Dkt. 104 [Defs.’ Response to PAMF, hereinafter “DR”] ¶ 126.)
11

12         As both officers walked toward Valenzuela, they heard what they believed was a
13   glass methamphetamine pipe breaking. (UMF ¶ 11.) At the time, Valenzuela’s bag was
14   on the floor in front of a washing machine, and he was placing clothing from the bag into
15   the machine. (Id. ¶ 13.) Wolfe asked him: “Howdy, you alright? You break a pipe or
16   something?” (Id. ¶ 12.) Valenzuela seemingly did not respond. (See id.) Wolfe then
17   observed the handle of a screwdriver in Valenzuela’s bag. (Id. ¶ 15.)
18

19         Wolfe testified that he became concerned Valenzuela might be armed because of
20   the glass pipe he purportedly heard break and the screwdriver he observed. (Id. ¶ 16.)
21   Wolfe asked Valenzuela to stop reaching into his bag and ordered him to put his hands
22   behind his back. (UMF ¶ 19.) When Valenzuela did not comply, Wolfe grabbed his
23   right arm and started to pull it behind his back. (Id. ¶ 20.) Jun meanwhile attempted to
24   hold Valenzuela’s arms in place from the front. (Id. ¶ 23.) Valenzuela then pulled away
25   and the three of them fell to the floor of the laundromat. (Id. ¶ 24.)
26

27         Still on the ground, Jun attempted to control Valenzuela using a neck restraint
28   hold. The parties dispute the type of hold that Jun used. Jun testified that he applied the

                                                  -4-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 5 of 24 Page ID #:1769




 1   carotid restraint hold, a technique where bilateral pressure is placed on a subject’s carotid
 2   arteries on either side of the neck. (Id. ¶¶ 25, 26, 30.) The purpose of this hold is to
 3   restrict blood flow to the brain so that the subject temporarily loses consciousness. (Id. ¶
 4   26.) Plaintiffs, by contrast, assert that Jun applied an “air choke hold,” a technique
 5   designed to obstruct the subject’s airway and thereby prevent him from breathing. (Id. ¶
 6   25.)
 7

 8          The footage from Wolfe’s body-worn camera shows Jun had his right arm around
 9   Valenzuela’s neck for at least twenty-two seconds. (Dkt. 100 Ex. 9 at 1:28–1:50.) Jun
10   then alternated his right and left arm around Valenzuela’s neck for another minute and
11   twenty seconds. (Id. at 1:53–2:18.) Based on the video footage, Valenzuela seems to
12   have difficulty breathing and his face appears to turn purple. (See id.) Jun, however,
13   testified that he does not believe he ever cut off Valenzuela’s airway. (UMF ¶ 29.)
14   Wolfe, who closely observed Jun’s conduct, could not identify the type of restraint hold
15   Jun used because he could not tell whether Jun was applying pressure to Valenzuela’s
16   carotid arteries. (Id. ¶ 31.)
17

18          When Jun loosened his hold, Valenzuela stated, “I can’t breathe.” (Id. ¶ 35.)
19   Valenzuela then pulled Jun’s arm away from his neck, briefly crawled along the floor,
20   and stood up. (Id. ¶ 38.) As he ran toward the laundromat’s front door, Wolfe followed
21   him. (Id. ¶ 42.) When Wolfe got ahold of Valenzuela’s shirt, Valenzuela slipped out of
22   the shirt and continued running toward the front door. (Id.) Once outside the door,
23   Wolfe tried to secure Valenzuela’s arm as Jun attempted to tase him. (Dkt. 90-1 Ex. K
24   [Jun’s Body-Worn Camera Footage, hereinafter “Jun BWC”] at 3:43–3:57.) Valenzuela
25   again escaped, running toward the laundromat parking lot. (See id.)
26

27          The struggle continued in the laundromat parking lot. With Wolfe attempting to
28   restrain Valenzuela and Jun pushing his taser into Valenzuela’s chest, Valenzuela fell on

                                                  -5-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 6 of 24 Page ID #:1770




 1   his back. (UMF ¶ 46.)2 While still on the ground, Valenzuela kicked Wolfe in the chest,
 2   causing him to go “flying back.” (Id. ¶ 47.) Valenzuela then fled from the officers, this
 3   time across several lanes of traffic on Magnolia Avenue. (Id. ¶ 49.)
 4

 5          C.    7-Eleven Parking Lot
 6

 7          Now across the street, Valenzuela continued to flee the officers through several
 8   commercial parking lots. (Id. ¶ 52.) The officers repeatedly attempted to grab him with
 9   no success. Jun kicked him once in the shin. (Id. ¶ 53.) Wolfe struck Valenzuela’s leg
10   twice with his baton. (Id. ¶ 54.) Despite the officers’ repeated commands to “get on the
11   ground,” Valenzuela continued to run. (Id. ¶ 55.)
12

13          As Valenzuela reached the parking lot of a 7-Eleven, he tripped on a curb and fell
14   to the ground. (Id. ¶ 56.) Wolfe then got on top of Valenzuela and attempted to roll him
15   onto his stomach. (Id. ¶ 57.) When he could not get Valenzuela on his stomach, Wolfe
16   placed his arm around Valenzuela’s neck to get into position to apply another restraint
17   hold. (Id. ¶ 59.) Meanwhile, Jun took hold of Valenzuela’s right arm. (Id.) As Wolfe
18   got into position, Valenzuela used his left hand to pull Wolfe’s arm away from his neck.
19   (Id. ¶ 60.) Wolfe testified that Valenzuela pulled Wolfe’s finger back so hard that he
20   believed it was going to break. (Id. ¶ 62.) With Jun still holding Valenzuela’s right arm,
21   Wolfe attempted another restraint hold. (Id. ¶ 64.)
22

23          APD Sergeant Daniel Gonzalez, who heard a request for assistance from Wolfe,
24   arrived to the scene to assist. As Wolfe attempted to apply a restraint hold, Gonzalez
25   took hold of Valenzuela’s left arm while Jun still held his right. (Id. ¶ 65.) The parties
26

27
     2
       Jun initially told an investigator that he applied the taser to Valenzuela approximately five times during
28   this struggle. (UMF. ¶ 45; DR ¶ 138.) But after reviewing the body-worn camera footage, he testified
     that he did not in fact tase Valenzuela. (Id.)
                                                         -6-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 7 of 24 Page ID #:1771




 1   again dispute the type of restraint hold that Wolfe proceeded to apply. Gonzalez testified
 2   that he observed Wolfe applying a proper carotid restraint that did not place pressure on
 3   Valenzuela’s trachea. (Id. ¶ 70.) Plaintiffs contend that Gonzalez’s body-worn camera
 4   shows that Wolfe applied an air choke hold, blocking Valenzuela’s airway. (Id. ¶ 67.)
 5   The video footage shows Wolfe’s right arm around Valenzuela’s neck for at least sixty
 6   seconds. (Dkt. 100 Ex. 11 [Gonzalez’s Body-Worn Camera Footage, hereinafter
 7   “Gonzalez BWC”] at 1:01–2:02.) Wolfe believes that much of that time was spent
 8   getting in position. (SUF ¶¶ 76–77.) He claims he only applied the actual restraint hold
 9   for fifteen to twenty seconds. (Id.)
10

11          With three officers now holding onto Valenzuela, Gonzalez supervised Wolfe’s
12   application of what both Gonzalez and Wolfe claim was a carotid restraint hold. (PAMF
13   ¶ 175.) Plaintiffs argue that from the footage, it is apparent that Valenzuela is wheezing
14   and having difficulty breathing. (SUF ¶ 60.) Gonzalez testified that he did not observe
15   Valenzuela having difficulty breathing and that even if he had, he would have told Wolfe
16   to continue applying the carotid restraint hold because breathing issues “can be associated
17   with many things.” (PAMF ¶ 137.) Accordingly, Gonzalez twice directed Wolfe to
18   “hold that choke.” (Id. ¶ 161.) When Wolfe eventually loosened his hold but still had his
19   arm around Valenzuela’s neck, he rolled Valenzuela onto his stomach. (Id. ¶ 78.)
20   Gonzalez then handcuffed Valenzuela’s left arm and asked Wolfe, “Are you letting him
21   breathe?” (Id. ¶ 79.) Wolfe responded that he was. (Id.)
22

23          Gonzalez ordered the officers to roll Valenzuela onto his side. (Id. ¶ 83.) When
24   Valenzuela did not regain consciousness, Gonzalez ordered the officers to start CPR. (Id.
25   ¶ 84.) It was unsuccessful. Gonzalez then called the paramedics, who transported
26   Valenzuela to Western Anaheim Medical Center. (Id. ¶ 86.) He died there eight days
27   later. (Id.)
28


                                                 -7-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 8 of 24 Page ID #:1772




 1         D.   Medical Findings
 2

 3         Before he died, Valenzuela’s blood tested positive for 0.163 mg/L of
 4   methamphetamine. (Id. ¶ 87.) The Orange County Sheriff’s Coroner, Aruna Singhania,
 5   M.D., testified that this is a “low level” of methamphetamine but acknowledged that she
 6   is “not [an] expert” regarding drug levels. (Id.; DR ¶ 128.) After conducting an autopsy
 7   and watching body-worn camera footage from the day of the incident, Singhania
 8   concluded that Valenzuela’s cause of death was “complications of asphyxia during
 9   struggle with law enforcement officers while under the influence of methamphetamine.”
10   (UMF ¶ 88.) Valenzuela’s autopsy showed acute hemorrhaging around his neck muscles
11   and fracture of his hyoid bone. (Id.) Singhania testified that although she cannot say for
12   certain, the most likely cause of Valenzuela’s fractured hyoid bone was Wolfe’s neck
13   restraint hold in the 7-Eleven parking lot. (Id.; DR ¶ 149.)
14

15         E.   Two Related Actions
16

17         On February 15, 2017, Valenzuela’s father brought an action against Defendants
18   City of Anaheim, former Chief Raul Quezada, Sergeant Gonzalez, and Officers Jun and
19   Wolfe (“Valenzuela I”). The First Amended Complaint asserts claims under 42 U.S.C. §
20   1983 for (1) violation of substantive due process, (2) supervisory liability, (3) excessive
21   force, and (4) unlawful custom, policy, and practice. Case No. 17-00278-CJC-DFM
22   (C.D. Cal.), Dkt. 49. On November 29, 2017, Valenzuela’s two children, through their
23   guardian, brought an action against the same Defendants (“Valenzuela II”). Case No. 17-
24   02094-CJC-DFM (C.D. Cal.) The First Amended Complaint in Valenzuela II asserts the
25   same claims as Valenzuela I, plus state law claims for wrongful death and violation of
26   civil rights pursuant to California Civil Code §§ 51.7, 52.1. Valenzuela I and II have
27   since been consolidated. Defendants now move for summary judgment as to all claims.
28   (Dkt. 88 [hereinafter “Mot.”].)

                                                  -8-
Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 9 of 24 Page ID #:1773




 1   III. LEGAL STANDARD
 2

 3         The Court may grant summary judgment on “each claim or defense—or the part of
 4   each claim or defense—on which summary judgment is sought.” Fed. R. Civ. P. 56(a).
 5   Summary judgment is proper where the pleadings, the discovery and disclosure materials
 6   on file, and any affidavits show that “there is no genuine dispute as to any material fact
 7   and the movant is entitled to judgment as a matter of law.” Id.; see also Celotex Corp. v.
 8   Catrett, 477 U.S. 317, 322 (1986). The party seeking summary judgment bears the initial
 9   burden of demonstrating the absence of a genuine issue of material fact. Celotex Corp.,
10   477 U.S. at 325. A factual issue is “genuine” when there is sufficient evidence such that
11   a reasonable trier of fact could resolve the issue in the nonmovant’s favor. Anderson v.
12   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” when its resolution
13   might affect the outcome of the suit under the governing law, and is determined by
14   looking to the substantive law. Id. “Factual disputes that are irrelevant or unnecessary
15   will not be counted.” Id. at 249.
16

17         Where the movant will bear the burden of proof on an issue at trial, the movant
18   “must affirmatively demonstrate that no reasonable trier of fact could find other than for
19   the moving party.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).
20   In contrast, where the nonmovant will have the burden of proof on an issue at trial, the
21   moving party may discharge its burden of production by either (1) negating an essential
22   element of the opposing party’s claim or defense, Adickes v. S.H. Kress & Co., 398 U.S.
23   144, 158–60 (1970), or (2) showing that there is an absence of evidence to support the
24   nonmoving party’s case, Celotex Corp., 477 U.S. at 325. Once this burden is met, the
25   party resisting the motion must set forth, by affidavit, or as otherwise provided under
26   Rule 56, “specific facts showing that there is a genuine issue for trial.” Anderson, 477
27   U.S. at 256. A party opposing summary judgment must support its assertion that a
28   material fact is genuinely disputed by (i) citing to materials in the record, (ii) showing the

                                                   -9-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 10 of 24 Page ID
                                      #:1774



 1   moving party’s materials are inadequate to establish an absence of genuine dispute, or
 2   (iii) showing that the moving party lacks admissible evidence to support its factual
 3   position. Fed. R. Civ. P. 56(c)(1)(A)–(B). The opposing party may also object to the
 4   material cited by the movant on the basis that it “cannot be presented in a form that
 5   would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). But the opposing party must
 6   show more than the “mere existence of a scintilla of evidence”; rather, “there must be
 7   evidence on which the jury could reasonably find for the [opposing party].” Anderson,
 8   477 U.S. at 252.
 9

10         In considering a motion for summary judgment, the court must examine all the
11   evidence in the light most favorable to the nonmoving party, and draw all justifiable
12   inferences in its favor. Id.; United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); T.W.
13   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987).
14   The court does not make credibility determinations, nor does it weigh conflicting
15   evidence. Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456 (1992).
16   But conclusory and speculative testimony in affidavits and moving papers is insufficient
17   to raise triable issues of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE
18   Corp., 594 F.2d 730, 738 (9th Cir. 1979). The evidence the parties present must be
19   admissible. Fed. R. Civ. P. 56(c). “If the court does not grant all the relief requested by
20   the motion, it may enter an order stating any material fact—including an item of damages
21   or other relief—that is not genuinely in dispute and treating the fact as established in the
22   case.” Fed. R. Civ. P. 56(g).
23

24

25

26

27

28   //

                                                  -10-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 11 of 24 Page ID
                                      #:1775



 1   IV. DISCUSSION
 2

 3         A.    Section 1983 Claims
 4

 5         Under section 1983, “[e]very person who, under color of [state law] . . . subjects,
 6   or causes to be subjected, any citizen of the United States . . . to the deprivation of any
 7   rights, privileges, or immunities secured by the Constitution . . . shall be liable to the
 8   party injured in an action at law, suit in equity, or other proper proceeding for redress. 42
 9   U.S.C. § 1983. To establish a right to recovery under section 1983, the plaintiff must
10   prove that the defendant “(1) deprived [him] of a right secured by the Constitution, and
11   (2) acted under color of state law.” Collins v. Womancare, 878 F2d 1145, 1147 (9th Cir.
12   1989). Against Defendants Wolfe, Jun, and Gonzalez, Plaintiffs bring claims for
13   deprivation of substantive due process rights and supervisory liability under the
14   Fourteenth Amendment. Plaintiffs also assert that the three officers employed excessive
15   force in violation of the Fourth Amendment. As to Defendants City of Anaheim, APD,
16   and Chief Quezada, Plaintiffs claim they implemented an unlawful custom, policy, and
17   practice regarding APD officers’ use of the carotid restraint hold.
18

19              1.    Defendants Wolfe, Jun, and Gonzalez
20

21                     a.       Substantive Due Process
22

23         In both actions, Plaintiffs allege that Defendants Wolfe, Jun, and Gonzalez violated
24   their substantive due process rights under the Fourteenth Amendment. Plaintiffs contend
25   that the officers’ conduct during their pursuit of Valenzuela deprived them of their liberty
26   interest in the “companionship and society” of their father and son. See Wilkinson v.
27   Torres, 510 F.3d 546, 554 (9th Cir. 2010) (recognizing the fundamental liberty interest of
28   parents and children in the “companionship and society” of the other).

                                                   -11-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 12 of 24 Page ID
                                      #:1776



 1         “Police conduct violates due process if it ‘shocks the conscience.’” A.D. v. Cal.
 2   Highway Patrol, 712 F.3d 446, 453 (9th Cir. 2013) (quoting Porter v. Osborg, 546 F.3d
 3   1131, 1137 (9th Cir. 2008)). An officer’s actions shock the conscience if the officer acts
 4   with (1) “deliberate indifference” or (2) a “purpose to harm . . . unrelated to legitimate
 5   law enforcement objectives.” Id. (quoting Porter, 546 F.3d at 1137). The lower
 6   “deliberate indifference” standard applies to circumstances where “actual deliberation is
 7   practical.” Wilkinson, 610 F.3d at 554. However, where an officer “makes a snap
 8   judgment because of an escalating situation, his conduct may only be found to shock the
 9   conscience if he acts with a purpose to harm unrelated to legitimate law enforcement
10   objectives.” Id. “Legitimate law enforcement objectives [include] arrest, self-defense, or
11   the defense of others.” A.D., 712 F.3d at 454.
12

13         The parties agree that the purpose-to-harm standard applies here. (Mot. at 10; Dkt.
14   95 [Pls.’ Opp’n, hereinafter “Opp’n”] at 14.) The undisputed facts indicate that actual
15   deliberation was not practical. See Wilkinson, 610 F.3d at 554. As Wolfe and Jun
16   approached Valenzuela in the laundromat, they almost immediately heard what they
17   believed was the sound of a glass methamphetamine pipe breaking. (UMF ¶ 11.)
18   Seconds later, Wolfe observed the screwdriver in Valenzuela’s bag and told him to place
19   his arms behind his back. (Id. ¶¶ 19, 20.) When Valenzuela did not comply, a series of
20   nearly constant physical struggles ensued between Valenzuela and the officers. From the
21   moment the officers first made contact, they had to make a series of “snap judgment[s]”
22   in response to Valenzuela’s continued resistance and attempts to flee. See A.D., 712 F.3d
23   at 454. Accordingly, the purpose-to-harm standard applies. See Porter, 546 F.3d at 1137
24   (applying purpose-to-harm standard where incident rapidly escalated over course of five
25   minutes).
26

27         Applying the purpose-to-harm standard, there remains a genuine dispute of
28   material fact as to whether the officers acted with a legitimate law enforcement objective.

                                                  -12-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 13 of 24 Page ID
                                      #:1777



 1   Defendants assert that Wolfe, Jun, and Gonzalez acted only to minimize the risk to the
 2   safety of the officers and the safety of others. (Mot. at 10.) However, viewing the
 3   evidence in the light most favorable to Plaintiffs, it is disputed whether the officers acted
 4   to minimize a threat to themselves or others. Once Wolfe and Jun caught up to
 5   Valenzuela in the 7-Eleven parking lot, Wolfe began to apply a restraint hold as Jun held
 6   his right arm. (UMF ¶ 64.) Seconds later, Gonzalez arrived and immediately grabbed
 7   hold of Valenzuela’s left arm. (Id. ¶ 65.) At that point, Valenzuela had two officers
 8   holding each arm and Wolfe wrapped around his neck. Neither Wolfe, Jun, nor Gonzalez
 9   ever saw a weapon on Valenzuela’s person. (DR ¶¶ 144, 145; Dkt. 88 Ex. E at 70:18–
10   22.) And based on the officers’ body-worn camera footage, there were no members of
11   the public in the parking lot. Yet Gonzalez commanded Wolfe to continue to “hold that
12   choke” around Valenzuela’s neck, even after Valenzuela seemingly had stopped resisting
13   the officers’ attempts at restraint. (See Gonzalez BWC at 1:01–2:02.)
14

15         Plaintiffs also offer evidence suggesting that the officers’ actual purpose in
16   applying the second restraint hold was to retaliate against Valenzuela for leading the
17   officers on a chase. (Opp’n at 15.) Because Jun and Wolfe failed to restrain him inside
18   the laundromat, they had to follow the then-shirtless Valenzuela across several lanes of
19   traffic and through multiple commercial parking lots. During one struggle, Valenzuela
20   kicked Wolfe in the chest, causing Wolfe to go “flying back.” (UMF ¶ 47.) When
21   Valenzuela then tried to run away, Jun kicked him. (Id. ¶ 48.) Once Wolfe was on top of
22   Valenzuela in the 7-Eleven parking lot, Wolfe thought Valenzuela might break his finger
23   because he pulled it so hard. (Id. ¶ 62.) Wolfe then applied a restraint hold on
24   Valenzuela’s neck, even though two officers—Jun and Gonzalez—had at that point
25   secured Valenzuela’s arms. Dr. Singhania concluded that the most likely cause of
26   Valenzuela’s fractured hyoid bone and asphyxiation was Wolfe’s restraint hold. (DR ¶
27   149.) Based on this evidence, a reasonable trier of fact could find that when three
28   officers had hands on Valenzuela in the 7-Eleven parking lot, the officers’ restraint hold

                                                  -13-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 14 of 24 Page ID
                                      #:1778



 1   was motivated by a desire to teach Valenzuela a lesson for evading the officers, kicking
 2   Wolfe in the chest, and nearly breaking his finger. Accordingly, Defendants’ motion for
 3   summary judgment on the substantive due process claims is DENIED.
 4

 5                       b.       Supervisory Liability
 6

 7          Plaintiffs also allege supervisory liability under the Fourteenth Amendment against
 8   Sergeant Gonzalez. (See Valenzuela II, Dkt. 10 at ¶ 46.) Plaintiffs argue that Gonzalez
 9   had “an affirmative duty to intercede” in Wolfe’s application of the restraint hold when
10   he arrived to the 7-Eleven parking lot and assumed the role of “coach.” (Opp’n at 20.)3
11

12          Under section 1983, a supervisor can be held liable for the conduct of officers if he
13   “set in motion a series of acts by others, or knowingly refused to terminate a series of acts
14   by others, which he knew or reasonably should have known, would cause others to inflict
15   the constitutional injury.” Blankenhorn v. City of Orange, 485 F.3d 463, 485 (9th Cir.
16   2007) (internal quotation marks and citation omitted). To impose supervisory liability,
17   Plaintiffs must show that (1) Gonzalez personally participated in a constitutional
18   violation, or (2) there is a “sufficient causal connection between [Gonzalez’s] wrongful
19   conduct and the constitutional violation.” Hansen v. Black, 885 F.2d 642, 645–46 (9th
20   Cir. 2012). Courts have imposed supervisory liability “even without overt personal
21   participation in the offensive act if supervisory officials implement a policy so deficient
22   that the policy itself is a repudiation of constitutional rights and is the moving force of the
23   constitutional violation.” Id. at 646 (quoting Thompkins v. Belt, 828 F.2d 298, 304 (5th
24   Cir. 1987)) (internal quotation marks omitted).
25

26
     3
27    Defendants contend that Gonzalez cannot be held liable for the conduct of Jun and Wolfe prior to his
     arrival to the 7-Eleven parking lot. The Court agrees. Indeed, Plaintiffs have offered no evidence or
28   argument for imposing supervisory liability on Gonzalez for events that occurred before he arrived. (See
     generally Opp’n.)
                                                       -14-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 15 of 24 Page ID
                                      #:1779



 1         A genuine dispute of material fact also remains as to whether Gonzalez
 2   “knowingly refused to terminate a series of acts” that he knew or reasonably should have
 3   known would cause Wolfe to inflict constitutional injury. See Blankenhorn, 485 F.3d at
 4   485. Gonzalez testified that when he arrived to the scene, he did not know exactly what
 5   had transpired between Valenzuela and the officers. (Dkt. 88 Ex. E [Deposition of
 6   Daniel Gonzalez, hereinafter “Gonzalez Dep.”] at 73:3–74:17.) He did not know whether
 7   Valenzuela was armed, nor did he have a reason to suspect Valenzuela was armed. (Id. at
 8   70:18–22.) He also did not know that Jun had previously attempted a carotid restraint
 9   hold during which Valenzuela reported he could not breathe. (See id. at 199:24–200:13.)
10   He knew only that a taser had been deployed and that Wolfe was currently attempting to
11   get into position to apply the carotid restraint hold. (Id. ¶ 66.)
12

13         Based on this limited information, Gonzalez nevertheless determined that the
14   carotid restraint hold, or whatever variation Wolfe was applying, was an appropriate
15   force option. (Gonzalez Dep. at 73:3–74:17.) Indeed, he twice instructed Wolfe to “hold
16   that choke.” (PAMF ¶ 161.) Wolfe testified that he complied with the instructions of
17   Gonzalez while administering the restraint hold. (Id. ¶ 162.) He also testified that he did
18   not know why or did not question why the restraint hold was not abandoned at this point,
19   given that Valenzuela was now secured by three officers. (Id. ¶ 175.) Gonzalez claims
20   that he did not observe Valenzuela having difficulty breathing, but admitted that even if
21   he did, he would have told Wolfe to “continue with that force option.” (Id. ¶ 137.)
22   However, during application of the restraint hold or shortly thereafter, Gonzalez also
23   specifically asked Wolfe whether he was “letting [Valenzuela] breathe.” (UMF ¶ 79.)
24   Viewing this evidence in the light most favorable to Plaintiffs, a reasonable trier of fact
25   could find that Gonzalez failed to intervene in a series of acts that Gonzalez reasonably
26   should have known deprived Valenzuela of his constitutional rights. Therefore,
27   Defendants’ motion for summary judgment as to the supervisory liability claim against
28   Gonzalez is DENIED.

                                                   -15-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 16 of 24 Page ID
                                      #:1780



 1                      c.      Excessive Force
 2

 3         Both Valenzuela’s father and the Minor Plaintiffs allege that Defendants Jun,
 4   Wolfe, and Gonzalez employed excessive force in violation of the Fourth Amendment.
 5   (Valenzuela I, Dkt. 49 at ¶ 41; Valenzuela II, Dkt. 10 at ¶ 24.) As a threshold matter,
 6   Valenzuela’s father lacks standing to bring a survival action for excessive force under 42
 7   U.S.C. § 1983 because Valenzuela was survived by his two children. See Moreland v.
 8   Las Vegas Metro. Police Dep’t, 159 F.3d 365, 369 (9th Cir. 1998) (holding that the party
 9   bringing a survival action based on a section 1983 claim for excessive force must meet
10   the state’s requirements for bringing that action); Cal. Civ. Proc. Code § 377.30 (stating
11   that the right to bring a survival action passes to decedent’s “successor in interest”); Cal.
12   Prob. Code § 6402 (defining succession as requiring estate to pass first to the decedent’s
13   issue). Thus, the Court addresses the excessive force claim brought by the Minor
14   Plaintiffs only.
15

16         The inquiry on an excessive force claim is whether the officers’ actions were
17   “objectively reasonable” in light of the facts and circumstances before them. Graham v.
18   Connor, 490 U.S. 386, 397 (1980). The Court assesses reasonableness using the
19   nonexhaustive Graham factors: “the severity of the crime at issue, whether the suspect
20   poses an immediate threat to the safety of the officers or others, and whether he is
21   actively resisting arrest or attempting to evade arrest by flight.” Id. at 396. The most
22   important factor is whether the suspect poses an immediate threat. Mattos v. Agaraon,
23   661 F.3d 433, 441 (9th Cir. 2011). Ultimately, the Court evaluates the “‘reasonableness’
24   of a particular use of force . . . from the perspective of a reasonable officer on the scene,
25   rather than with the 20/20 vision of hindsight.” Id. at 396. However, where the
26   reasonableness of the officer’s conduct turns on disputed issues of material fact, the
27   question is one that should be left for the jury. Torres v. City of Madera, 648 F.3d 1119,
28   1123 (9th Cir. 2011).

                                                  -16-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 17 of 24 Page ID
                                      #:1781



 1         A genuine dispute of material fact also remains as to whether Jun and Wolfe’s
 2   conduct was objectively reasonable. The parties dispute the amount of force that Jun and
 3   Wolfe employed when applying their respective restraint holds. Defendants contend that
 4   Jun and Wolfe applied, or attempted to apply, a carotid restraint hold. (See UMF ¶¶ 25,
 5   67, 70.) Plaintiffs argue the officers clearly used an air choke hold that obstructed
 6   Valenzuela’s airway. (See id.) At the time, APD policy provided that the carotid
 7   restraint hold was proper only to control a subject who is “violent or physically
 8   resisting.” (Ciscel Decl. ¶ 6; Dkt. 88 Ex. J-1 [APD Policy] at 300.3.4(b).) APD policy
 9   provided that the air choke hold, by contrast, was proper only when use of deadly force
10   was justified. (DR ¶ 177.) It is undisputed that Wolfe, Jun, and Gonzalez did not believe
11   that deadly force was justified at the time of Valenzuela’s arrest. (Id. ¶ 134.) Yet
12   Valenzuela’s autopsy report concludes that Valenzuela’s hyoid bone was fractured and
13   that he died from “complications of asphyxia.” (Id. ¶ 149.) If Jun or Wolfe incorrectly
14   applied the carotid restraint so as to exert pressure on Valenzuela’s trachea or
15   purposefully applied an air choke hold when deadly force was not warranted, a
16   reasonable trier of fact could conclude that the officers’ use of force was excessive.
17   Accordingly, Defendants’ motion for summary judgment as to the excessive force claim
18   against Jun and Wolfe is DENIED. See Solomon v. City of So. Lake Tahoe, 2014 WL
19   6389735, at *6 (E.D. Cal. Nov. 14, 2014) (finding summary judgment on excessive force
20   claim improper where “genuine issues of disputed material fact exist as to the amount of
21   force” used).
22

23         A genuine dispute of material fact also remains as to whether Gonzalez’s conduct
24   was objectively reasonable. As already noted, Gonzalez did not know what had
25   transpired between Valenzuela and the officers when he arrived to the 7-Eleven parking
26   lot. He seemingly did not know whether Valenzuela was accused of any crime, let alone
27   the severity of that crime. (See generally UMF ¶¶ 67–69.) He simply observed
28   Valenzuela on the ground, with Jun holding his left arm and Wolfe gripping his neck.

                                                 -17-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 18 of 24 Page ID
                                      #:1782



 1   Still, Gonzalez concluded that a restraint hold was the appropriate force option and
 2   directed Wolfe to maintain “that choke.” He also testified that Wolfe’s force option was
 3   appropriate regardless of whether Valenzuela had difficulty breathing, even though APD
 4   policy explicitly mandated that a restraint hold blocking a subject’s airway is appropriate
 5   only in situations that call for deadly force. (See PAMF ¶ 137; DR ¶ 177.) A reasonable
 6   jury could conclude that based on the information before Gonzalez, the continued
 7   application of a restraint hold was not objectively reasonable when Valenzuela no longer
 8   posed an “immediate threat” to officer or civilian safety. See Graham, 490 U.S. at 396.
 9   Defendants’ motion for summary judgment as to the excessive force claim against
10   Gonzalez is likewise DENIED.
11

12                     d.      Qualified Immunity
13

14         Defendants assert that Wolfe, Jun, and Gonzalez are entitled to qualified immunity
15   on Plaintiffs’ section 1983 claims. (Mot. at 17–20.) Qualified immunity shields public
16   employees from civil liability under section 1983 if “their conduct does not violate
17   clearly established statutory or constitutional rights of which a reasonable person would
18   have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To determine whether a
19   public employee is entitled to qualified immunity, a court must evaluate two independent
20   questions: (1) whether the employee’s conduct violated a constitutional right, and (2)
21   whether that right was clearly established at the time of the incident. Pearson v.
22   Callahan, 555 U.S. 223, 232 (2009). As noted above, a jury could reasonably conclude
23   that Wolfe, Jun, and Gonzalez’s conduct violated constitutional rights.
24

25         “To be clearly established, a right must be sufficiently clear that every reasonable
26   official would have understood what he is doing violates that right.” Hamby v.
27   Hammond, 821 F.3d 1085, 1090 (9th Cir. 2016) (quoting Taylor v. Barkes, 135 S. Ct.
28   2042, 2044 (2015)) (per curiam) (emphasis in Hamby). “Although a plaintiff need not

                                                 -18-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 19 of 24 Page ID
                                      #:1783



 1   find ‘a case directly on point, existing precedent must have placed the . . . constitutional
 2   question beyond debate.’” Id. at 1091 (quoting Ashcroft v. Al-Kidd, 563 U.S. 731, 741
 3   (2001)). The Court must make its inquiry “in light of the specific context of the case, not
 4   as a broad general proposition.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting
 5   Malley v. Briggs, 475 U.S. 335, 341 (1986)).
 6

 7         As to Plaintiffs’ substantive due process and supervisory liability claims, it was
 8   clearly established law on July 2, 2016 that “a police officer who act[s] with the purpose
 9   to harm a civilian, unrelated to the legitimate law enforcement objectives of arrest, self-
10   defense, or the defense of others, violate[s] the Fourteenth Amendment due process
11   clause.” A.D., 712 F.3d at 454. The Ninth Circuit has stated that this standard is so
12   “obvious” that qualified immunity is inapplicable even without a case directly on point.
13   Id. at 455. For the reasons already stated, the evidence supports a reasonable inference
14   that Wolfe, Jun, and Gonzalez acted with a purpose to harm that was unrelated to
15   legitimate law enforcement objectives. Consequently, the officers are not entitled to
16   qualified immunity on Plaintiffs’ substantive due process claims.
17

18         With respect to the Minor Plaintiffs’ excessive force claim, it was clearly
19   established on the day of the incident that deadly force is reasonable only if “the officer
20   has probable cause to believe that the suspect poses a threat of serious physical harm,
21   either to the officer or to others.” Tennessee v. Garner, 471 U.S. 1, 11 (1985). Wolfe,
22   Jun, and Gonzalez all testified that they did not believe deadly force was warranted
23   during their encounter with Valenzuela. (PAMF ¶ 134.) There remains a genuine dispute
24   of material fact as to whether the restraint holds at issue here—whether a misapplied
25   carotid restraint hold or an air choke hold—constituted excessive force. Accordingly, the
26   officers are not entitled to qualified immunity on summary judgment of Plaintiffs’
27   excessive force claim. See Wilkins v. City of Oakland, 350 F.3d 949, 956 (9th Cir. 2003)
28   (stating that “where the officers’ entitlement to qualified immunity depends on the

                                                  -19-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 20 of 24 Page ID
                                      #:1784



 1   resolution of disputed issues of fact in their favor, and against the non-moving party,
 2   summary judgment is not appropriate”).
 3

 4              2.      Defendants City of Anaheim, APD, and Quezada
 5

 6          Plaintiffs assert a section 1983 claim against the City of Anaheim, APD, and
 7   former Chief of Police Quezada for implementing a purportedly unlawful custom, policy,
 8   and practice regarding application of the carotid restraint hold.4 It is well established that
 9   a municipality, such as the City of Anaheim, cannot be held liable under section 1983 for
10   the acts of its employees under the theories of respondeat superior or vicarious liability.
11   Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997). Rather, a municipality can only be held
12   liable if it participated in the wrongdoing through its rules, policy, custom, or practice.
13   See Monell v. Dep’t of Soc. Servs. of the City of N.Y., 435 U.S. 658, 690–91 (1978);
14   Mendiola-Martinez v. Arpaio, 835 F.3d 1239, 1247 (9th Cir. 2016). Under Monell, a
15   plaintiff may establish municipal liability under section 1983 by showing (1) the
16   municipality had a longstanding practice or custom that constitutes the municipality’s
17   standard operating procedure, (2) an official with final policymaking authority made the
18   decision, or (3) an official with final policymaking authority either delegate that authority
19   to, or ratified the decision of, a subordinate. Ulrich v. City & Cty. of S.F., 308 F.3d 968,
20   984–85 (9th Cir. 2002).
21

22

23

24
     4
       At the hearing on Defendants’ motion, Plaintiffs also argued that APD’s training regarding the carotid
25   restraint hold is “deficient” and “inadequate.” In support of this assertion, they pointed to evidence that
     indicates APD uses the terms “choke hold” and “carotid hold” interchangeably when referring to the
26
     carotid restraint hold. (PAMF ¶¶ 164, 165, 166.) Plaintiffs assert that the term “choke hold” could be
27   misinterpreted to refer to a restraint blocking a subject’s airway, leading to confusion amongst APD
     officers about which hold to apply. When specifically asked, Plaintiffs stated they are not asserting a
28   section 1983 claim for failure to train on this basis. If Plaintiffs intend to assert a claim for failure to
     train, they must seek leave to amend the complaint.
                                                         -20-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 21 of 24 Page ID
                                      #:1785



 1         Plaintiffs challenge APD’s written policy that states the carotid restraint hold is an
 2   appropriate method for subduing violent or physically resisting subjects even where
 3   deadly force is not warranted. Plaintiffs assert that in light of the risks inherent in
 4   applying the carotid restraint hold—particularly the risk that the subject might be choked
 5   to death—APD should only allow the carotid restraint hold to be applied in
 6   circumstances that call for deadly force. To establish Monell liability for Valenzuela’s
 7   death based on a policy , Plaintiffs must prove “(1) that [Valenzuela] possessed a
 8   constitutional right of which he was deprived; (2) that the municipality had a policy; (3)
 9   that this policy amounts to deliberate indifference to the plaintiff’s constitutional right;
10   and (4) that the policy is the moving force behind the constitutional violation.” Plumeau
11   v. Sch. Dist. No. 40 Cty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997) (internal quotation
12   marks and citation omitted).
13

14         APD policy authorizes its officers to use the carotid restraint hold whenever it is
15   “reasonably . . . necessary” to control a subject who is “violent or physically resisting,” or
16   a subject who “has demonstrated an intention to be violent and reasonably appears to
17   have the potential to harm officers, him/herself or others.” (Dkt. 88 Ex. J-1 [APD Policy]
18   at 300.3.4.) Due to the carotid restraint hold’s “potential for injury,” officers are
19   discouraged from using the hold on pregnant women, the elderly, and juveniles, unless
20   the officer “reasonably believes that the need to control the individual outweighs the risk”
21   of applying the hold. (Id.) Officers Wolfe, Jun, and Gonzalez testified that APD
22   specifically trains its officers to avoid pressure on the trachea when applying the carotid
23   restraint hold, (UMF ¶ 98), to avoid repeated applications of the carotid restraint hold in a
24   short period of time, (id. ¶ 103), and to not apply the carotid restraint hold for an
25   extended period of time, (id. ¶ 97). Although the APD Office of Independent Review has
26   specifically recommended that the carotid restraint hold be used only when the use of
27   deadly force is objectively reasonable, APD continues to train its officers to use the hold
28


                                                   -21-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 22 of 24 Page ID
                                      #:1786



 1   in circumstances where deadly force is not justified. (See Dkt. 96-5 [Deposition of
 2   Dustin Ciscel] at 97:18–98:4.)5
 3

 4          A genuine dispute of material fact remains as to whether APD’s policy regarding
 5   the carotid restraint hold amounts to “deliberate indifference” of constitutional rights.
 6   APD instructs its officers to use the carotid restraint hold in situations that do not call for
 7   deadly force, despite APD’s apparent knowledge of the risks associated with the hold.
 8   The language of APD’s own policy indicates that APD is aware that the carotid restraint
 9   hold has “the potential for injury.” (Dkt. 88 Ex. J-1 at 300.3.4.) Indeed, APD policy
10   requires any individual who has been subjected to the carotid restraint hold to be
11   “promptly examined by paramedics or other qualified medical personnel and . . .
12   monitored until examined by paramedics or other appropriate medical personnel.” (Id. at
13   300.3.4(d).) Given that APD explicitly instructs its officers to avoid applying pressure on
14   the subject’s trachea during a carotid restraint hold, APD also seemingly recognizes the
15   risk that an officer applying the hold will improperly apply pressure on the trachea,
16   thereby blocking the subject’s airway. Still, APD has refused to adopt the Office of
17   Independent Review’s recommendation to reclassify the carotid restraint hold as reserved
18   for circumstances necessitating deadly force. Viewing this evidence in the light most
19   favorable to Plaintiffs, a reasonable jury could find that the APD’s policy endorsing
20   application of the carotid restraint hold in non-deadly force circumstances “amounted to
21   deliberate indifference to constitutional or statutory rights.” See Connick v. Thompson,
22   563 U.S. 51, 61 (2011). Given that Jun and Wolfe both applied what they believed was a
23   carotid restraint hold in accordance with APD policy, a reasonable jury could also
24   conclude that this policy was the moving force behind the constitutional violations at
25

26

27
     5
       Defendants object to Sergeant Ciscel’s testimony regarding the Office of Independent Review’s
28   recommendation as hearsay. (DR ¶ 133.) Plaintiffs offer this testimony for its effect on the listener and
     not for the truth of the matter asserted. Accordingly, Defendants’ objection is OVERRULED.
                                                        -22-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 23 of 24 Page ID
                                      #:1787



 1   issue here. Accordingly, Defendants’ motion for summary judgment on Plaintiffs’
 2   Monell claim against the City of Anaheim and APD is DENIED.6
 3

 4          B.    State Law Claims
 5

 6           The Minor Plaintiffs also assert state law claims for wrongful death and violation
 7   of civil rights against all Defendants. California Civil Code § 52.1, known as the Bane
 8   Act, authorizes an action for injunctive and other equitable relief against a person who
 9   “interferes or attempts to interfere, ‘by threat, intimidation, or coercion,’ with the exercise
10   or enjoyment by any individual or individuals of rights secured by state or federal law.”
11   Allen v. City of Sacramento, 234 Cal. App. 4th 41, 66 (2015); see Cal. Civ. Code § 52.1.
12   To state a claim under the Bane Act, Plaintiffs must provide proof of “a specific intent to
13   violate [an individual’s] right to freedom from unreasonable seizure.” Cornell v. City &
14   Cty. of S.F., 17 Cal. App. 5th 766, 801–02 (2017); Reese v. Cty. of Sacramento, 888 F.3d
15   1030, 1043 (9th Cir. 2018) (applying Cornell).
16

17          Defendants argue that Plaintiffs have failed to state a wrongful death or Bane Act
18   claim because (1) there is no evidence that the officers acted with a specific intent to
19   violate Valenzuela’s civil rights, and (2) the “uncontroverted evidence demonstrates” that
20   the officers’ use of force was objectively reasonable. (Mot. at 23–24.) For the reasons
21   stated in the discussion of Plaintiffs’ substantive due process and excessive force claims,
22   there remains a genuine dispute of material fact as to whether the officers acted with a
23   purpose to harm Valenzuela and whether their use of force was objectively reasonable.
24

25
     6
      While Plaintiffs also asserted their claims for unlawful custom, policy, and practice against former
26
     Chief Quezada, they have offered no evidence in their moving papers that supports imposing liability on
27   him for any custom, policy, or practice. (See Opp’n at 22–23.) In fact, Plaintiffs’ moving papers offer
     no evidence whatsoever regarding Quezada’s conduct or role in the instant action. Accordingly, the
28   Court GRANTS Defendants’ motion for summary judgment on the unlawful custom, policy, and
     practice claim as to Chief Quezada.
                                                       -23-
     Case 8:17-cv-00278-CJC-DFM Document 108 Filed 02/12/19 Page 24 of 24 Page ID
                                      #:1788



 1   Accordingly, Defendants’ motion for summary judgment on the wrongful death and Bane
 2   Act claims is DENIED.7
 3

 4   V. CONCLUSION
 5

 6          For the foregoing reasons, Defendants’ motion for summary judgment is DENIED
 7   IN SUBSTANTIAL PART. The Court GRANTS Defendants’ motion as to all claims
 8   against Defendant Quezada. The Court DENIES the motion as to all claims against the
 9   remaining Defendants.
10

11

12

13          DATED:         February 12, 2019
14                                                       __________________________________
15                                                              CORMAC J. CARNEY
16                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27
     7
      Defendants have raised several evidentiary objections in response to Plaintiffs’ evidence. (Dkt. 104;
28   see generally DR.) Because the Court does not rely on any of this contested evidence, it need not rule
     on Defendants’ objections.
                                                       -24-
